Citation Nr: 1427630	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  09-15 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to January 1972.  He died in October 2006.  The appellant is his widow.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

A Travel Board hearing was held in September 2009 before the undersigned Veterans Law Judge (VLJ), sitting in Pittsburgh, Pennsylvania.  A copy of the transcript of that hearing is of record.  

The following determination is based on review of the Veteran's claims file in addition to the Veteran's Virtual VA "eFolder."  


FINDINGS OF FACT

1.  During the Veteran's lifetime, service connection was not established for any disability.  

2.  The Veteran's death certificate indicates that the immediate cause of his death was metastasized pancreatic cancer, of approximately six months duration, with diabetes listed as a significant condition contributing to death.  

3.  Although the Veteran had active service in the Republic of Vietnam during the Vietnam Era, and thus may be presumed to have been exposed to herbicide agents (to include Agent Orange) during service, pancreatic cancer is not among the diseases the VA Secretary has recognized as etiologically related to herbicide exposure.  

4.  Pancreatic cancer was first manifested many years following separation from service, and there is no competent evidence or opinion that even suggests the existence of a medical nexus between any such carcinoma and the Veteran's military service (to include any Agent Orange exposure therein).  

5.  The Veteran's diabetes mellitus was not the immediate or underlying cause of the Veteran's death.

6.  A disability of service origin did not cause, or contribute substantially or materially to cause, the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death, to include as due to Agent Orange exposure, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1) (2013).  

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1) (2013), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.  

In a claim for dependency and indemnity compensation (DIC) benefits based on service connection for the cause of a veteran's death, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In this appeal, in a December 2006 pre-rating letter, the RO provided notice to the appellant explaining what information and evidence was needed to substantiate the claim for service connection for cause of the Veteran's death, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The January 2007 RO rating decision reflects the initial adjudication of the cause of death claim after issuance of the December 2006 letter.  

The Board notes that the RO did not provide the appellant with a statement of conditions for which the Veteran was service connected at the time of his death, consistent with Hupp, supra.  However, the claims file reflects that the appellant and her representative had actual knowledge that the Veteran was not service-connected for any conditions at the time of his death.  In this regard, prior to the Veteran's death, his claims for service connection for various conditions had been denied by the RO in a January 2004 rating decision.  This included claims for service connection for pancreatitis with pancreatic pseudocyst, a sinus condition, and gastroesophageal reflux disease (GERD).  As no other claims were filed prior to the Veteran's death, and after review of the appellant's claim for death benefits in October 2006, it is clear that she and her representative were aware that service connection was not established for any condition at the time of the Veteran's death.  Given this, the Board finds that the absence of Hupp notice is harmless because actual knowledge by the appellant of what conditions the Veteran was service-connected for at the time of his death is shown.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (where the appellant demonstrates awareness of the information and evidence necessary to establish entitlement to his claim, the appellant was not prejudiced by VA's failure to satisfy the duty to notify prior to the initial adjudication).  

Also, during the pendency of this appeal, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements apply to all five elements of a service connection claim, including the rating and effective date of an award.  For the reasons described below, service connection for the cause of the Veteran's death is being denied and neither a rating nor an effective date will be assigned.  As such, there is no prejudice to the appellant with respect to any notice deficiencies related to the rating or effective date.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim on appeal.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records.  Also of record and considered in connection with the appeal are various written statements provided by the appellant, and by her representative, on her behalf.  She also testified a personal hearing in 2009.  

The Board further notes that the medical question at issue was addressed by a VA physician.  Review of the January 2011 report, as well as the addendum in November 2011, reflects that the examiner's opinions were based upon review of the entire claims file, to include records that, arguably, supported the appellant's claim.  

The appellant was afforded the opportunity to testify before a VLJ in September 2009.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2012) requires that the decision review officer or VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ elicited testimony necessary to determine the nature of the appellant's claim regarding entitlement to service connection for the cause of the Veteran's death.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  

Moreover, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  Indeed, the appellant, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2013).  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through notice of the RO, the appellant has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the appellant in the claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Analysis

Under the applicable criteria, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that it was incurred in service.  
38 C.F.R. § 3.303(d) (2013).  

To establish entitlement to service connection for the cause of the Veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2002 & Supp. 2013); 38 C.F.R. § 3.312 (2013).  The service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2013).  To be considered a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  
38 C.F.R. § 3.312(c)(1) (2013).  It is not sufficient to show that the service-connected disability casually shared in producing death; rather, a causal connection must be shown.  Id.  

During the Veteran's lifetime, service connection was not established for any disability.  His death certificate reflects that the immediate cause of his death was pancreatic cancer, of approximately six months duration, with diabetes listed as a significant condition contributing to death.  Private records show that the Veteran had a history of pancreatitis from 1998, and that he was first diagnosed with advanced and untreatable pancreatic cancer in June 2006.  As already noted, he died in October 2006.  

On review of the appellant's statements of record, to include her testimony at a 2009 hearing, it is her contention that service connection is warranted for the Veteran's cause of death on the theory that his presumed exposure to Agent Orange during his service in Vietnam caused him to develop pancreatic disease in the form of diabetes mellitus, chronic pancreatitis, and his terminal pancreatic cancer.  

In support of the appellant's claim, several lay statements were submitted which provide evidence of the effect that the Veteran's illness had on his work and daily life.  Also submitted in support of the appellant's claim were several written statements dated in October 2006, December 2008, June 2009, and January 2010 from the late Veteran's treating physician, S.A.A., M.D., in which the doctor expressed the general opinion that the Veteran's diabetes mellitus, chronic pancreatitis, and pancreatic cancer were the result of his exposure to Agent Orange while serving in Vietnam as there was nothing else in his medical history that could explain their etiologies, although he ultimately qualified his opinion in January 2010, stating that he could not opine that the Veteran's pancreatic cancer was due to his Agent Orange exposure to a reasonable degree of medical certainty.  

In addition, the appellant has also submitted a November 2005 opinion from the Veteran's treating physician, A.K., M.D., in which the doctor stated "I suspect that (the Veteran's individual case) will fall in that 10 - 15% category of truly unexplained idiopathic pancreatitis.  He is on no medications that might contribute to this and provides no occupational history that might suggest an etiology for his recurrent pancreatitis."  Lastly, the appellant submitted an October 2006 statement from another of the late Veteran's treating physicians, R.R.S., M.D., in which he stated, in pertinent part, that "pancreatic cancer can be caused by. . . chronic pancreatitis, (and) long-standing diabetes," although the physician also wrote that he could not say for certain that the Veteran's exposure to Agent Orange during the Vietnam War did or did not cause his pancreatic cancer.  

In a December 2010 Board remand decision, it was noted that although these aforementioned opinions, to the extent that they support the appellant's claim, were neither conclusive nor definitive as they were not accompanied by a detailed rationale to substantiate their premise, they were nevertheless probative of her claim and collectively supportive of it in a broad and general sense.  It was also noted in the Board's 2010 remand that the current available records indicated that there was some ambiguity regarding whether or not the late Veteran actually had a diagnosis of diabetes mellitus during his lifetime.  It was pointed out that notwithstanding the death certificate and statements of Dr. A.K. to this effect, the medical records and autopsy report associated with the evidence did not indicate a definitive clinical diagnosis of diabetes.  

As resolution of the above summarized medical questions was necessary, the Board requested that the claims file be reviewed by a VA examiner and that the examiner address medical questions regarding etiology and onset of diabetes mellitus, and the clinical relationship, if any, to chronic pancreatitis and terminal pancreatic cancer.  Also, the examiner was to address whether the Veteran's exposure to Agent Orange resulted in his chronic pancreatitis or pancreatic cancer.  

In a January 2011 VA report, the examiner noted that the records showed that the Veteran was diagnosed with pancreatitis in 1998 and experienced many exacerbations.  She noted that the cause of his pancreatitis was unknown.  She also noted that while elevated blood glucose levels that might meet the diagnostic criteria for diabetes were of record, the Veteran did not have a verified diagnosis of diabetes during his lifetime.  

The VA examiner also indicated that there was no direct causative link between diabetes and pancreatitis.  She indicated that studies also show other risk factors for pancreatitis and show that diabetes may be a consequence of pancreatic cancer but not the cause of the disease.  She acknowledged that the Veteran's amended death certificate reported diabetes as a contributing cause of death, but added that that certificate stated that it was "not resulting in the underlying cause" of pancreatic cancer.  

The examiner concluded that neither the evidence nor the medical literature based on scientific studies established a relationship between diabetes and pancreatitis or pancreatic cancer.  She also noted that pancreatitis and pancreatic cancer were not disabilities presumed related to exposure to Agent Orange.  

In a November 2011 addendum, the VA physician reported that she reviewed all of the private medical records.  In her supplemental opinion, she opined that it was less likely than not the Veteran's death from pancreatic cancer was related to his military service.  She indicated that her review of the treatment records affirmed her opinion of January 2011.  

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era.  See 38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2013); 38 C.F.R. § 3.307(a)(6)(iii) (2013).  

If a veteran was exposed to an herbicide agent during active service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) (2013) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2013) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type II diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2013).  

In addition, effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) (2013) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of diseases associated with exposure to an herbicide agent (to include Agent Orange).  75 Fed. Reg. 53202-53216 (August 31, 2010).  

The Board also points out that, where a veteran served continuously for 90 days or more during a period of war or during peacetime service after December 31, 1946, and a malignant tumor becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.307, 3.309 (2013).  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c) (2013).  

Considering the record in light of pertinent legal authority, the Board finds that service connection for the cause of the Veteran's death is not warranted.  

With regard to presumptive diseases associated with exposure to herbicide agents, the Board notes that, the Veteran's DD Form 214 indicates that he had service in the Republic of Vietnam.  As the Veteran served in Vietnam during the Vietnam era, he is presumed to have been exposed to herbicides, to include Agent Orange.  The Board notes, however, that pancreatic cancer is not a disability subject to such presumption.  It is noted that diabetes is a disability that is subject to this presumption.  38 C.F.R. § 3.309(e) (2013).  

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to Agent Orange may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  
See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 (West 2002 & Supp. 2013) and 38 C.F.R. § 3.303 (2013).  However, in this case, there is simply no competent medical evidence indicating that the Veteran's pancreatic cancer or diabetes was related to inservice herbicide exposure.  In this regard, the Veteran's treatment records are completely silent as to any probative evidence reflecting that pancreatic cancer or diabetes may possibly be causally linked with his inservice herbicide exposure.  The Board acknowledges the private physicians' statements (as summarized above) which expressed the general opinion that the Veteran's diabetes mellitus, chronic pancreatitis, and pancreatic cancer were the result of his exposure to Agent Orange while serving in Vietnam.  These statements were considered, but the Board finds the VA physician's January 2011 report and November 2011 addendum report to be more probative.  

In this regard, it is noted that it is the Board's responsibility to weigh the credibility and probative value of all of the evidence and, in so doing, the Board may accept one medical opinion and reject others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  It is also the responsibility of the Board to determine the probative weight to be ascribed as among multiple medical opinions in a case, and to state reasons or bases for favoring one opinion over another.  The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  The private opinions did not provide a rationale or support for the conclusions relating pancreatic cancer or diabetes mellitus to inservice Agent Orange exposure.  The VA examiner explained her conclusions regarding the cause of death.  Accordingly, the Board has accorded greater evidentiary weight to the VA specialist who reviewed the record, to include the private physicians' statements, and concluded in an in-depth report that the Veteran's death was not the result of a service-connected disorder, to include a disorder that resulted from his exposure to Agent Orange.

The Board further finds that the record does not otherwise provide a basis to award service connection for cause of the Veteran's death.  The service treatment records (STRs) are completely negative for findings or diagnoses of any carcinoma or diabetes and for complaints or findings regarding the Veteran's pancreas or diabetes.  There is also no medical evidence that pancreatic cancer was manifested (to any degree) during the first post-service year.  Hence, the legal authority governing presumptive service connection for a malignant tumor as a chronic disease is of no avail to the appellant.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  In fact, the first objective evidence of pancreatic problems was in 1988 and cancer was initially reflected in 2006 - many decades after the Veteran's service.  And, as noted earlier, an actual diabetes diagnosis was not reported during the Veteran's lifetime.  The Board points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Moreover, even if it may be presumed (based on elevated glucose levels) that the Veteran had diabetes during his lifetime, (although not diagnosed or treated while he was alive), the VA medical examiner concluded in 2011 that this condition did not cause or contribute to the Veteran's death.  

The Board has considered the appellant's contention that a relationship exists between the Veteran's cause of death and his service, to include her belief that his cause of death was due to exposure to herbicides in service.  In adjudicating this claim, the Board must assess the appellant's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness's personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (2013) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).  

The Board has considered the appellant's lay contentions that the Veteran's death was due to exposure to herbicides; however, the appellant is not competent to offer an opinion as to the etiology of the Veteran's death and any contributing factors, as she does not have the requisite medical expertise, and his pancreatic cancer and/or diabetes is not the type of medical condition whose etiology is readily determined by observation.  Likewise, the appellant is not competent to offer an opinion that the Veteran's pancreatic cancer and/or diabetes mellitus caused or contributed to his death.  The appellant has offered statements that the Veteran's death resulted from his pancreatic cancer and diabetes which were due to inservice exposure to Agent Orange.  The appellant is not competent to offer an opinion with regard to the etiology of the Veteran's death.  

As the conditions which caused or contributed to the Veteran's death were not shown in service, and the record contains no persuasive evidence of a causal link between his death and active service, the Board finds that the preponderance of the evidence is against the appellant's claim of service connection for the cause of the Veteran's death.  

In sum, the Board is compelled to conclude that the preponderance of the evidence is against the appellant's claim of service connection for the cause of the Veteran's death.  It follows that the Board is unable to find such a state of approximate balance of the positive and negative evidence to warrant a favorable decision.  
38 U.S.C.A. § 5107(b) (2013).  


ORDER

Service connection for the cause of the Veteran's death, to include as due to exposure to Agent Orange, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


